Order entered June 29, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00487-CV

                                 KAREN MISKO, Appellant

                                              V.

                                 TRACY JOHNS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01844-2013

                                          ORDER
        Before the Court is appellant’s June 28, 2018 unopposed second motion for extension of

time to file brief. We GRANT the motion and ORDER the brief be filed no later than July 16,

2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE